UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/2009 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Dreyfus Fund Incorporated The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for The Dreyfus Fund Incorporated, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Sean P. Fitzgibbon, Portfolio Manager Market and Fund Performance Overview For the six-month period ended June 30, 2009, The Dreyfus Fund Incorporated produced a total return of 3.49%. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), the funds benchmark, provided a total return of 3.19% for the same period. 2 Although equities experienced recession-related declines in January and February 2009, they rebounded over the final four months of the reporting period as confidence returned to the financial markets. The fund weathered the market downturn in January and February relatively well and participated in the subsequent rally, delivering particularly strong performance in May and June 2009.As a result, the funds returns modestly exceeded those of its benchmark. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. To pursue these goals, the fund focuses on large-capitalization U.S. companies with strong positions in their industries and catalysts that can trigger a price increase. We use fundamental analysis to create a broadly diversified portfolio composed of a blend of growth stocks, value stocks and stocks that exhibit characteristics of both investment styles. We select stocks based on how shares are priced relative to the underlying companys perceived intrinsic worth, the sustainability or growth of earnings or cash flow, and the companys financial health. A Broadening Market Rally After historically steep declines during the final months of 2008, equity markets continued to be driven lower in early 2009 by the global credit The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) crisis and a contracting global economy. By early March 2009, equity prices had hit multi-year lows, reflecting a heightened level of risk aversion among investors. However, credit conditions soon showed signs of improvement and economic fundamentals appeared poised to stabilize in the wake of massive remedial measures implemented by government and monetary authorities.With many analysts predicting a return to economic growth in late 2009 or early 2010, investors began to regain their appetites for risk, sparking a sustained market rally. Gains were initially concentrated among the markets smaller, more volatile issues but, in May and June 2009, the rally broadened to include larger capitalization, higher-quality stocks with more positive underlying fundamentals. Shifted From Defensive to Opportunistic Positioning The fund benefited from a relatively defensive investment posture in early 2009. However, we were wary of many of the safe haven names and had little or no exposure to several widely held stocks, including Proctor & Gamble, Exxon Mobil, Johnson & Johnson and Abbott Labs, that we judged overpriced given prevailing economic conditions.This proved advantageous when disappointing news shook their premium valuations. As the reporting period progressed, the fund gradually shifted assets to more aggressive investment opportunities.These moves enhanced returns during the final two months of the period when the market rallied in anticipation of an economic recovery. The fund realized its strongest performance relative to its benchmark in the consumer staples sector. Top holdings included dairy product maker Dean Foods, which the fund sold after the stock advanced in March 2009; and bottler Coca-Cola Enterprises, which rose as changes in industry competition dynamics helped strengthen their negotiating position with The Coca-Cola Company. In the energy sector, the fund emphasized companies more leveraged to the rising price of oil, including independent oil exploration-and-production companies, such as Occidental Petroleum and XTO Energy, and oil services providers, such as National Oilwell Varco. In the health care sector, winning stock selections included pharmaceutical company Schering Plough, which announced an attractive merger offer from Merck & 4 Co.; equipment maker Thermo Fischer Scientific; and biotechnology drug developerVertex Pharmaceuticals. In the consumer discretionary sector, investments appealing to cost-conscious consumers, such as Darden Restaurants and Family Dollar Stores, added value in early 2009, while more opportunistic moves into department store Macys and auto parts maker Autoliv contributed positively during the final months of the reporting period. On a negative note, the funds most significant losses for the reporting period resulted from unfortunate timing in the sales of several positions prior to the March market rally. Notable examples included General Electric, Bank of America and Fifth Third Bancorp.Timing issues also undermined returns from International Business Machines, while company-specific problems drove declines in Delta Air Lines and Republic Services. Largely as a result of these individual disappointments, the funds performance lagged the benchmark in the industrials, information technology and financials sectors. Positioned for Economic Recovery As capital markets have stabilized and economic deterioration has slowed, we have increasingly positioned the fund to benefit from a return to economic growth. As of June 30, 2009, the fund holds overweighted positions in the consumer discretionary and information technology sectors.We also have found a relatively large number of attractive investments among biotechnology firms. In contrast, as of the end of the period, the fund held underweighted exposure to the traditionally defensive consumer staples sector.We also have allocated a relatively small percentage of assets to the telecommunications services sector, where industry fundamentals remain challenging in our view. July 5, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Fund Incorporated from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $4.09 Ending value (after expenses) $1,034.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $4.06 Ending value (after expenses) $1,020.78  Expenses are equal to the funds annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Fund 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary10.6% Autoliv 247,080 7,108,492 Carnival 306,620 7,901,597 Home Depot 461,098 10,895,746 Kohls 187,610 a 8,020,328 Newell Rubbermaid 776,940 8,087,945 News, Cl. A 1,587,986 14,466,552 Omnicom Group 216,300 6,830,754 SK Equity Fund, LP (Units) 1.282 c 28,863 Staples 350,150 7,062,526 Target 146,220 5,771,303 Time Warner 347,182 8,745,515 Consumer Staples10.2% Cadbury, ADR 177,856 6,118,246 Coca-Cola Enterprises 474,170 7,894,930 Colgate-Palmolive 197,634 13,980,629 CVS Caremark 190,324 6,065,626 Lorillard 96,970 6,571,657 PepsiCo 348,100 19,131,576 Philip Morris International 400,565 17,472,645 Whole Foods Market 234,220 4,445,496 Energy12.4% Anadarko Petroleum 195,380 8,868,298 Chevron 296,470 19,641,138 ENI, ADR 204,260 9,683,967 ENSCO International 180,200 6,283,574 Exxon Mobil 77,937 5,448,576 Halliburton 252,912 5,235,278 Hess 88,920 4,779,450 Newfield Exploration 252,780 a 8,258,323 Occidental Petroleum 268,680 17,681,831 Williams Cos. 282,070 4,403,113 XTO Energy 242,865 9,262,871 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial14.1% Bank of America 1,167,620 15,412,584 BlackRock 47,800 8,385,076 Charles Schwab 358,800 6,293,352 CIGNA 336,120 8,097,131 First Horizon National 9,450 a 113,399 Franklin Resources 115,210 8,296,272 JPMorgan Chase & Co. 673,440 22,971,038 MetLife 259,990 7,802,300 Morgan Stanley 413,310 11,783,468 State Street 228,220 10,771,984 Wells Fargo & Co. 542,190 13,153,529 Health Care14.1% AmerisourceBergen 219,340 3,891,092 Amgen 315,470 a 16,700,982 Boston Scientific 648,880 a 6,579,643 Covidien 162,365 6,078,945 Galen Partners II, LP (Units) 0.47 c 60,204 Gilead Sciences 170,340 a 7,978,726 Hospira 113,880 a 4,386,658 IMS Health 323,700 4,110,990 King Pharmaceuticals 414,520 a 3,991,828 Merck & Co. 150,720 4,214,131 Pfizer 1,053,130 15,796,950 Schering-Plough 376,710 9,462,955 Teva Pharmaceutical Industries, ADR 102,570 5,060,804 Universal Health Services, Cl. B 77,560 3,788,806 Vertex Pharmaceuticals 341,050 a 12,155,022 Wyeth 196,800 8,932,752 Industrial9.8% Cummins 199,140 7,011,719 8 Common Stocks (continued) Shares Value ($) Industrial (continued) Dover 260,630 8,624,247 FedEx 156,480 8,703,418 General Electric 473,390 5,548,131 Illinois Tool Works 169,550 6,330,997 KBR 275,535 5,080,865 Norfolk Southern 265,550 10,003,269 Parker Hannifin 173,700 7,462,152 Raytheon 212,260 9,430,712 Tyco International 409,215 10,631,406 Information Technology19.4% Apple 150,896 a 21,492,117 Broadcom, Cl. A 238,010 a 5,900,268 Cisco Systems 820,593 a 15,295,854 Dolby Laboratories, Cl. A 155,930 a 5,813,070 EMC 696,150 a 9,119,565 Google, Cl. A 40,853 a 17,223,216 Intel 249,004 4,121,016 International Business Machines 102,010 10,651,884 Microsoft 1,006,730 23,929,972 Nokia, ADR 307,900 4,489,182 Oracle 650,648 13,936,880 QUALCOMM 263,726 11,920,415 Texas Instruments 392,800 8,366,640 Visa, Cl. A 6 1,000 3,797,860 Materials3.2% Dow Chemical 235,880 3,807,103 E.I. du Pont de Nemours & Co. 327,440 8,389,013 Freeport-McMoRan Copper & Gold 199,790 10,011,477 Owens-Illinois 142,840 a 4,000,948 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services2.3% AT & T 563,700 14,002,308 Metropcs Communications 323,086 a 4,300,275 Utilities3.7% American Electric Power 186,830 5,397,519 Dominion Resources 226,420 7,566,956 Mirant 308,430 a 4,854,688 Sempra Energy 239,230 11,872,985 Total Common Stocks (cost $812,495,682) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,474,000) 6,474,000 b Total Investments (cost $818,969,682) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $89,067 representing 0.01% of net assets (see below). 10 Net Acquisition Purchase Assets Issuer Date Price ($)  (%) Valuation ($)  Galen Partners II, LP (Units) 5/1/96-1/3/97 946,446 .00 127,987 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 298,059 .01 22,511 per unit  Average cost per unit.  The valuation of these securities has been determined in good faith under the direction of the Board of Directors. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 19.4 Industrial 9.8 Financial 14.1 Utilities 3.7 Health Care 14.1 Materials 3.2 Energy 12.4 Telecommunication Services 2.3 Consumer Discretionary 10.6 Money Market Investment .8 Consumer Staples 10.2  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 812,495,682 801,505,593 Affiliated issuers 6,474,000 6,474,000 Receivable for investment securities sold 4,746,046 Dividends and interest receivable 839,492 Receivable for shares of Common Stock subscribed 12,912 Prepaid expenses 14,287 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(a) 542,549 Cash overdraft due to Custodian 521,956 Payable for investment securities purchased 8,686,597 Payable for shares of Common Stock redeemed 289,939 Accrued expenses 179,927 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,041,449,062 Accumulated undistributed investment incomenet 2,599,600 Accumulated net realized gain (loss) on investments (229,687,211) Accumulated net unrealized appreciation (depreciation) on investments (10,990,089) Net Assets ($) Shares Outstanding (500 million shares of $1 par value Common Stock authorized) 127,572,514 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $189,741 foreign taxes withheld at source): Unaffiliated issuers 9,123,926 Affiliated issuers 3,866 Total Income Expenses: Management feeNote 3(a) 2,445,897 Shareholder servicing costsNote 3(a) 469,730 Custodian feesNote 3(a) 51,195 Prospectus and shareholders reports 30,924 Professional fees 30,129 Registration fees 13,654 Loan commitment feesNote 2 9,898 Directors fees and expensesNote 3(b) 7,517 Interest expenseNote 2 979 Miscellaneous 15,312 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (40,355) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (130,812,799) Net unrealized appreciation (depreciation) on investments 148,563,130 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 6,092,912 17,001,903 Net realized gain (loss) on investments (130,812,799) (96,308,390) Net unrealized appreciation (depreciation) on investments 148,563,130 (442,846,597) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (6,391,670) (17,105,248) Net realized gain on investments  (17,853,869) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 2,715,386 14,230,319 Dividends reinvested 5,453,027 30,303,933 Cost of shares redeemed (38,124,447) (99,201,040) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 815,875,823 1,427,654,812 End of Period Undistributed investment incomenet 2,599,600 2,898,358 Capital Share Transactions (Shares): Shares sold 460,662 2,061,574 Shares issued for dividends reinvested 934,257 3,649,946 Shares redeemed (6,690,215) (12,076,322) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 6.14 10.25 10.48 10.28 10.25 9.56 Investment Operations: Investment incomenet a .05 .13 .17 .14 .11 .11 Net realized and unrealized gain (loss) on investments .16 (3.98) .65 1.43 .43 .69 Total from Investment Operations .21 (3.85) .82 1.57 .54 .80 Distributions: Dividends from investment incomenet (.05) (.13) (.17) (.14) (.11) (.11) Dividends from net realized gain on investments  (.13) (.88) (1.23) (.40)  Total Distributions (.05) (.26) (1.05) (1.37) (.51) (.11) Net asset value, end of period 6.30 6.14 10.25 10.48 10.28 10.25 Total Return (%) 3.49 b (38.21) 7.89 15.58 5.28 8.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 c .76 .73 .74 .74 .75 Ratio of net expenses to average net assets .81 c .75 .73 .74 d .74 .75 Ratio of net investment income to average net assets 1.63 c 1.48 1.60 1.35 1.13 1.18 Portfolio Turnover Rate 49.16 b 76.31 44.08 54.66 58.50 66.66 Net Assets, end of period ($ x 1,000) 803,371 815,876 1,427,655 1,453,898 1,411,351 1,503,604 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: The Dreyfus Fund Incorporated (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the Funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not 16 to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 776,064,327   Equity Securities Foreign 25,352,199   Mutual Funds 6,474,000   Private Equities   89,067 Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. Investments in Valuation Inputs Securities ($) Balance as of 12/31/2008 138,464 Realized gain (loss) 181,251 Change in unrealized appreciation (depreciation) (193,357) Net purchases (sales) (37,291) Transfers in and/or out of Level 3  Balance as of 6/30/2009 89,067 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 18 The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has an unused capital loss carryover of $29,072,520 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $25,654,451 and long-term capital gains $9,304,666, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009 was approximately $131,000 with a related weighted average annualized interest rate of 1.51%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the Agreement) with the Manager, the management fee is payable monthly, based on the following annual percentages of the value of the funds average daily net assets: .65% of the first $1.5 billion; .625% of the next $500 million; .60% of the next $500 million; and .55% over $2.5 billion. The Agreement also provides for an expense reimbursement from the Manager should the funds aggregate expenses, exclusive of taxes and brokerage commissions, exceed 1% of the value of the funds average daily net assets for any full fiscal year. No expense reimbursement was 20 required pursuant to the Agreement for the period ended June 30, 2009. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2009, the fund was charged $246,436 pursuant to the transfer agency agreement. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an Affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2009, the fund was charged $40,355 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended June 30, 2009, the fund was charged $51,195 pursuant to the custody agreement. During the period ended June 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $438,747, custodian fees $18,132, chief compliance officer fees $1,670, and transfer agency per account fees $84,000. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $370,024,874 and $399,526,617, respectively. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized depreciation on investments was $10,990,089, consisting of $62,927,445 gross unrealized appreciation and $73,917,534 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 22 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: August 12, 2009 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
